Russell Gr. Hunt, J.
This is an ex parte application for the appointment of a guardian ad litem for Louis Perez who is described in the petition as “ a person of unsound mind ”. It is sought to file a claim on his behalf against the State to recover for personal injuries sustained on May 29, 1958, while a patient at Letchworth Village, Thiells, Rockland County, allegedly arising out of negligence on the part of the State’s agents and employees.
The papers, dated July 31, 1958, show that the applicant is the incompetent’s mother and that he is 32 years of age. He has been “ a patient at the hospital for the better part of ten years” (letter, dated Aug. 15, 1958, from Samuel Weinbaum, attorney for the applicant). There is no disclosure as to whether a committee had ever been appointed and is still acting pursuant to article 81 of the Civil Practice Act, and, it is presumed there is none now acting.
Letchworth Village is a State institution for mental defectives (Mental Hygiene Law, art. 6). A “ mental defective means any person afflicted with mental defectiveness from birth or from an early age to such an extent that he is incapable of managing himself and his affairs ” (Mental Hygiene Law, § 2, subd. 9).
It is evident from the disclosures herein, that the incompetent is not of sufficient mentality to be a suitor, and, as a matter of discretion, the application for the appointment of a guardian ad litem is denied and it is so ordered (Sengstack v. Sengstack, 4 N Y 2d 502). There appears to be a special need for a committee to be appointed to protect his interests (see Matter of Patarino [State of New York], 208 Misc. 16; Matter of Lugo, 10 Misc 2d 576).